EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter S. Weismann on January 28, 2022.
The application has been amended as follows: 

Cancel claim 1.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 2-8 and 10-13 are allowed.

The present invention is drawn to a process for preparing a morphology modified heterophase polymer, the process comprising:  (i) mixing a multifunctional additive and a peroxide and adding an organic solvent to obtain morphology modifier composition and mixing the morphology modifier composition with a heterophase polymer to obtain a final mixture, wherein the organic solvent is added in an amount of 0.5 to 60 mL per kg of morphology modified heterophase polymer, and (ii) extruding the final mixture to obtain the morphology modified heterophase polymer.  

	Subject of instant claims is patentably distinct over Satpathy et al. (US 8,921,466) and Matsunaga (US 9,976,019), cited previously, and over references listed in the accompanying PTO-892.  Additional references have been cited to show the state of the art with respect to graft modification of heterophasic copolymer.  None of the references teaches claimed process in which organic solvent is added in an amount of 0.5 to 60 mL per kg of morphology modified heterophase polymer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 28, 2022